Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 13-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is indefinite because it is not clear what is encompassed by "mitigate" in line 7.  The term "mitigate" or a word based on a "mitigat-" root does not appear in the original disclosure.  It is not clear whether "mitigate" is limited to the disclosed function of absorbing or increasing the transmission loss of light in a transverse magnetic mode (specification e.g. at [0009], [0030], and [0032]), or is intended to cover some other treatment of such light.  Claims 13-18 and 20 are rejected by dependence from claim 9.
	It is noted that the 10/6/2022 amendment to claim 1 includes language which overcomes a similar rejection from the 7/11/2022 action.  Therefore the inclusion of similar language in claim 9 should overcome the instant rejection, in particular by replacing "mitigate transverse magnetic emission" in line 7 with "induce an increased transmission loss of transverse magnetic mode in a light wave".


Response to Arguments
	All rejections of the 7/11/2022 action have been overcome by the 10/6/2022 reply.  

Allowable Subject Matter
	Claims 1-8, 10-12, and 19 are allowed.  It is expected that claims 9, 13-18, and 20 would be allowable if claim 9 is suitably amended to overcome the indefiniteness rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874